NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2009-3045

                              ANTONIO T. MARTINEZ,

                                                     Petitioner,

                                          v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.


      Elaine Rodriguez-Frank, of San Juan, Puerto Rico, argued for petitioner.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With him on the brief were Michael F. Hertz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Kirk T. Manhardt, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3045


                              ANTONIO T. MARTINEZ,

                                                     Petitioner,

                                          v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.




                                   Judgment


ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            NY3443080032-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and MOORE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 10, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk